DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s arguments, filed 05/26/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 05/26/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Claims 1, 3, 5-7, 11, 13-14, and 23-24 as filed 05/26/2022 are the current claims hereby under examination. 

Claim Objections – Withdrawn and New
Claims 1 and 11 are objected to because of the following informalities: 
In claims 1 and 11, please change “(b) analyzing the inputted information via the input part obtained in the test of (a) in the analysis part” to read “(b) analyzing [[the]] inputted information via the input part obtained in the test of (a) in the analysis part.” 
Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 05/26/2022, with respect to the claim objections have been fully considered and are persuasive. The claims have been amended to address the previous objections. The previous claim objections have been withdrawn and new objections presented. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 1 and 11, the generic placeholder “an input part” with the transitional phrase “for” modified by the functional language “for inputting information”
In claims 1 and 11, the generic placeholder “an analysis part” with the transitional phrase “for” modified by the functional language “analyzing  the inputted information”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding I, the input part is defined in [0046]: ”The input device may be an ordinary input device used in the art, and it includes, but is not limited to, a keyboard, a barcode reader, a touch panel, etc., as well as a button, a switch, a slider lever or the like.”
	Regarding II, the analysis part is defined in [0047]: “The analysis part may be an arithmetic processing device known in the art, for example, a processor, a microprocessor, etc.”

Claim Rejections - 35 USC § 112 – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 05/26/2022, with respect to the claim rejections under 35 USC § 112 have been fully considered and are persuasive. The claims have been amended to address the previous rejections. The claim rejections under 35 USC § 112 have been withdrawn. 



Claim Rejections - 35 USC § 101 – Modified and New
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3, 5-7, 11, 13-14, and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claims 1 and 11 are both process claims (Yes at Step 1) and are directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claims recite:
(b) analyzing the inputted information obtained in the test of (a)
(c) comparing the analysis results obtained in (b) with a reference value…[obtaining] the indicator for determining the type of the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases based on the comparison of the analysis results and the reference value
provided that when the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases is fibromyalgia, the subject is diagnosed to have depression, rheumatism, or chronic fatigue syndrome/myalgic encephalomyelitis
which are directed to the judicial exception Abstract Ideas for encompassing a mental process. The human mind is reasonably-abled to perform a step of analyzing data and comparing the data to a threshold to make a determination. The human mind is also reasonably-abled to place conditions on the comparison to arrive at specific determinations such as a particular diagnosis about a possible disease from a given set of given diseases. 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claims do recite additional elements not directed to the judicial exception. The elements being:
a probe, wherein said probe generates a temperature stimulus based on a temperature change control program,
an input part for inputting information relating to a temperature stimulus generated in the probe
an analysis part for analyzing the inputted information
(a) performing a pain offset measurement test on the subject, wherein the pain offset measurement comprises: (1) a step of changing the temperature of the probe from room temperature to a first temperature, (2) a step of keeping the temperature of the probe at the first temperature for about 5 seconds, (3) a step of changing the temperature of the probe to a second temperature, and then keeping the second temperature for about 5 seconds, (4) a step of changing the temperature of the probe to the first temperature, and then keeping the first temperature for about 20 seconds, (5) a step of returning the temperature of the probe to room temperature, wherein both the first temperature and the second temperature are temperatures at which temperature stimulus is recognized as pain, and  wherein the difference between the first temperature and the second temperature is a sufficient difference for a pain offset to occur in step (4),
wherein the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases is selected from the group consisting of fibromyalgia, depression, rheumatism, and chronic fatigue syndrome/myalgic encephalomyelitis
The method of performing the pain offset measurement test (item IV) does not implement the judicial exception with a machine that is integral to the claim or any other apparatus and acts to generally link the judicial exception to the particular field of disease diagnostics (item V). The claim recites a generic probe (item I) and a generic data input device (item II) which are described at a high level of general toy and used only for the extra-solution activity of data-gathering. The claim likewise recites a generic computer component (item III) which acts to merely implement the judicial exception. The mental process steps are merely implemented on a generic computer component which is combined with generic data-gathering devices used only for insignificant extra-solution activities (No at Step 2A Prong Two). For a machine to implement the judicial exception in a practical application, the machine must be particularly claimed, perform the steps of the method, and impose meaningful limits on the claim besides extra-solution activity or field-of-use (See MPEP 2106.05(b) Particular Machine [R-10.2019]). The claim recites any probe for generating a thermal stimulus program, any input part for inputting information, and any analysis part for analyzing data.
Furthermore, the claims do not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The method described in steps (a)(1)-(a)(5) recite a generic a pain offset test with a probe and method for the subject to input pain information during the test. Such a test is well-known, routine, and conventional to one having ordinary skill in the art as shown by Oudejans in “The influence of offset analgesia on the onset and offset of pain in patients with fibromyalgia” cited by the applicant. Oudejans describes a “regular 1-step OA test” (2.3.1. “A regular 1-step OA test was induced using the 3-temperature paradigm as previously described”) (item IV) being performed with a heat probe (item I), a computerized potentiometer (item II) and a computer (item III). Furthermore, these well-known, routine, and conventional aspects act only to perform the insignificant extra-solution step of gathering data to be used in the mental processes described above. 

Regarding Claims 3, 5-7, 13-14, and 23-24, the method of claims 1 and 11 are further defined by generally linking the method to a field by reciting the specific disease being differentiated and including more information on how the data analysis is performed. The new limitations can be exemplified by “when the degree of pain after offset analyzed in (b) is significantly higher/high/low/lower than…then it is diagnosed that the subject has [one of the diseases].” This limitation is directed to an abstract idea encompassing a mental process because the limitation involves simply comparing two data (which can reasonably be performed by the human mind) and arriving at a specific determination. See page 12 of the remarks filed 06/17/2021, the difference of about 50-60% can be determined by eye. The claims generally linking the judicial exception to a particular field by specifying the specific diseases and are not sufficient recite something significantly more. 
Response to Arguments
Applicant's arguments filed 05/26/2022 with respect to the claim rejections 35 USC § 101 have been fully considered but they are not persuasive. The applicant argues that the steps recited in claims 1 and 11 require significantly more than the application of an abstract idea, and the required steps integrate any alleged abstract analysis into a complex analytical workflow that identifies a type of chronic pain-related disease. The examiner disagrees. The “analytical” steps of claims 1 and 11 are directed to the judicial exception by reciting steps that be performed in the human mind and are combined with a well-understood, routine, and conventional method of gathering data. 
The applicant also states that based on the removal of the requirement of classifying a subject by the presence or absence of a disease, the claimed invention is not "well-known, routine, and conventional to one having ordinary skill in the art as shown by Oudejans." The examiner disagrees, the teaching of Oudejans is used to show that the data gathering steps are well-understood, routine, and conventional and not the classification of the subject. 
Claim Rejections - 35 USC § 103 – Modified and Withdrawn
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 05/26/2022, with respect to the claim rejections under 35 USC § 103 have been fully considered and are persuasive. The claims have been amended to address the previous rejections. The claim rejections under 35 USC § 103 have been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791